IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 19846

                         In the Matter of MICHAEL P. PELOQUIN,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed September 13, 2018, addressed to the Clerk of the Appellate
Courts, respondent Michael P. Peloquin, an attorney admitted to the practice of law in the
state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


     At the time the respondent surrendered his license, a formal complaint was
pending, alleging that the respondent violated Kansas Rules of Professional Conduct
1.3 (2018 Kan. S. Ct. R. 292) (diligence), 1.4 (2018 Kan. S. Ct. R. 293)
(communication), 1.16 (2018 Kan. S. Ct. R. 333) (termination of representation),
3.2 (2018 Kan. S. Ct. R. 343) (expediting litigation), 5.5 (2018 Kan. S. Ct. R. 363)
(unauthorized practice of law), 7.3 (2018 Kan. S. Ct. R. 375) (client solicitation), and
8.4 (2018 Kan. S. Ct. R. 381) (professional misconduct) and Supreme Court Rule 218
(2018 Kan. S. Ct. R. 262) (notice to counsel, clients, and courts following suspension)
for failing to provide diligent representation and adequate communication, engaging
in the practice of law following the suspension of his license to practice law,
providing a client with false information regarding the status of litigation, and failing
to notify a client of his suspension from the practice of law.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.




                                               1
       IT IS THEREFORE ORDERED that Michael P. Peloquin be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Michael P. Peloquin from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218.


       Dated this 18th day of September, 2018.




                                             2